OPINION OF THE COURT
PER CURIAM.
Appellant, the Insurance Department of the Commonwealth of Pennsylvania, charged American Bankers Insurance Company of Florida (American) with a violation of certain provisions of the Pennsylvania insurance laws.1 Following a hearing, American was found to have committed at least 110 violations and was accordingly fined $5500.00.2 On appeal, the Commonwealth Court reversed. The ground of reversal was a lack of procedural due process in the hearing procedures of the Insurance Department which in turn had been caused by insufficient separation of the prosecutorial *534and judicial functions. Commonwealth of Pennsylvania, Department of Insurance v. American Bankers Insurance Company of Florida, 26 Pa.Cmwlth. 189, 363 A.2d 874 (1976). We allowed the present appeal and now affirm.
The record discloses that one Andrew F. Giffen, Esquire, was Associate General Counsel of the Insurance Department and supervised the office within the department which initiated the present charges. It also appears that he signed and issued the citation charging the violations. Thereafter, Mr. Giffen was appointed a Deputy Insurance Commissioner and presided over the hearing in that capacity. In performing that function he ruled on questions of evidence, resolved questions of fact and drafted the proposed adjudication which was later signed by the Insurance Commissioner. Such a commingling of prosecutorial and adjudicatory functions in one individual offends fundamental notions of due process and is constitutionally impermissible. See Dussia v. Barger, 466 Pa. 152, 351 A.2d 667 (1975).
Order affirmed.
PACKEL, former Justice did not participate in the decision of this case.
NIX, J., filed a concurring opinion.
ROBERTS, J., filed a dissenting opinion.

. The violations involved Section 3 of the Fire, Marine and Inland Marine Rate Regulatory Act of June 11, 1947, P.L. 551, as amended, 40 P.S. § 1223. The Department charged that the failure of American to act in accordance with regulations (see 31 Pa.Code § 112.5(6)) issued pursuant, to the above statute resulted in its charging excessive rates.


. Section 15 of the Act, supra, n. 1, authorizes the imposition of fines up to $50 for each violation of Section 3 of the Act.